    Case 3:16-cv-00386-PDW-ARS Document 96-9 Filed 11/23/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NORTH DAKOTA



THE RELIGIOUS SISTERS OF
MERCY, et al.,

                       Plaintiffs,        No. 3:16-cv-386

                  v.                      [Proposed] Order Granting
                                          Plaintiffs’ Motion for Partial
ALEX M. AZAR, Secretary of the            Summary Judgment and
United States Department of Health        Request for Permanent
and Human Service, et al.,                Injunction

                       Defendants.


CATHOLIC BENEFITS
ASSOCIATION, et al.

                       Plaintiffs,

                  v.                      No. 3:16-cv-432

ALEX M AZAR, Secretary of the
United States Department of Health
and Human Service, et al.,

                       Defendants.


   Before the Court is Plaintiffs’ motion for summary judgment on Counts I-V, XIII,

and XV of their amended complaint (ECF No. 95). Plaintiffs request that the Court

grant summary judgment in their favor on their claims under the Religious Freedom

Act (“RFRA”), the Administrative Procedure Act (“APA”), and the Spending Clause.

Plaintiffs also ask this Court for declaratory relief and to permanently enjoin

Defendants Alex M. Azar II, in his official capacity as Secretary of the U.S.

Department of Health and Human Services, and the U.S. Department of Health and
    Case 3:16-cv-00386-PDW-ARS Document 96-9 Filed 11/23/20 Page 2 of 3




Human Services (collectively, “HHS”), from interpreting and enforcing Section 1557

of the Affordable Care Act (“ACA”) against them in a manner that would require them

to perform or provide insurance coverage for gender-transition procedures and

abortions.

   Having considered the parties’ submissions and applicable law, the Court

GRANTS Plaintiffs’ motion for summary judgment. The Court hereby DECLARES

that HHS’s interpretation of Section 1557 violates RFRA by forcing the private

Plaintiffs to violate their religious beliefs without satisfying strict scrutiny. HHS’s

interpretation of Section 1557 violates the APA by misinterpreting Section 1557 and

failing to incorporate a statutorily mandated religious exemption from Title IX. And

HHS’s interpretation of Section 1557 violates the Spending Clause by imposing

unauthorized and coercive conditions on Plaintiff North Dakota.

   Furthermore, Plaintiffs have established that they satisfy all four factors

necessary for obtaining a permanent injunction. Bank One, Utah v. Guttau, 190 F.3d

844, 847 (8th Cir. 1999). First as explained above, Plaintiffs are entitled to judgment

on the merits of their RFRA, APA, and Spending Clause claims. Second, Plaintiffs

will suffer irreparable harm for violations of their statutory and constitutional rights

unless Defendants are permanently enjoined from enforcing Section 1557 to compel

Plaintiffs to perform or cover gender-transition procedures and abortions. Third, the

threatened injury to Plaintiffs outweighs any injury to Defendants resulting from this

injunction. Fourth, the public interest in the vindication of Plaintiffs’ statutory and

constitutional rights favors the entry of an injunction.

   The Court therefore GRANTS Plaintiffs’ request for a permanent injunction. The

Court PERMANENTLY ENJOINS AND RESTRAINS Defendants, their divisions,

bureaus, agents, officers, commissioners, employees, and anyone acting in concert or

participation with them, including their successors in office, from interpreting or

enforcing Section 1557 of the ACA, 42 U.S.C. § 18116(a), against Plaintiffs, their
    Case 3:16-cv-00386-PDW-ARS Document 96-9 Filed 11/23/20 Page 3 of 3




current and future members, and those acting in concert with them, in a manner that

would require them to perform or provide insurance coverage for gender-transition

procedures (including any surgery, counseling, provision of pharmaceuticals, or other

treatments sought in furtherance of a gender transition) or abortions, including by

denying Federal financial assistance to Plaintiffs because of their failure to perform

or provide insurance coverage for such procedures or by otherwise pursuing,

charging, or assessing any penalties, fines, assessments, investigations, or other

enforcement    actions.   The   Court   also   PERMANENTLY          ENJOINS       AND

RESTRAINS Defendants, their divisions, bureaus, agents, officers, commissioners,

employees, and anyone acting in concert or participation with them, including their

successors in office, from enforcing any existing Section 1557 regulations against

Plaintiffs, their current and future members, and those acting in concert with them,

in a manner that would require them to perform or provide insurance coverage for

gender-transition procedures or abortions, including by any of the means set out

above.

   For the reasons set forth herein, Plaintiffs’ motion for summary judgment and

request for a permanent injunction are GRANTED. The Court further orders that

any motion by Plaintiffs for attorney’s fees or costs shall be submitted within 30 days

from the date of this Order. The Court shall retain jurisdiction as necessary to enforce

this Order.

   IT IS SO ORDERED.


                                                      ______________________________
                                                      Peter D. Welte, Chief Judge
                                                      United States District Court
